Citation Nr: 1615542	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  14-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, to include as due to a left foot disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder.

4.  Entitlement to service connection for a right shoulder disorder, to include as due to a cervical spine disorder.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for a cervical spine disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and Y. D.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and an August 2013 rating decision issued by the VA RO in Roanoke, Virginia.  Jurisdiction is currently with the VA RO in Roanoke, Virginia.

The issues of entitlement to service connection for a left foot disorder and a right knee disorder on the merits, and entitlement to service connection for a psychiatric disorder and a right shoulder disorder, as well as entitlement to an initial disability evaluation in excess of 10 percent for a cervical spine disorder, are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  By a rating decision dated July 1981, the RO originally denied a claim for service connection for a left foot disorder; the Veteran did not file a substantive appeal with regard to that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the July 1981 denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a left foot disorder and raises a reasonable possibility of substantiating the claim.

3.  By a rating decision dated February 1986, the RO originally denied a claim for service connection for a right knee disorder; the Veteran did not file a substantive appeal with regard to that determination, nor was any new and material evidence received within the appeal period thereafter.

4.  Evidence added to the record since the February 1986 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1981 rating decision, which denied a claim of entitlement to service connection for a left foot disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the July 1981 RO denial for entitlement to service connection for a left foot disorder, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The February 1986 rating decision, which denied a claim of entitlement to service connection for a right knee disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  New and material evidence has been received since the February 1986 RO denial for entitlement to service connection for a right knee disorder, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria for Claims to Reopen

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate an issue on its merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Left Foot Disorder

The Veteran's claim for entitlement to service connection for a left foot disorder was denied in a July 1981 rating decision because the RO found the Veteran's calluses of the left foot existed prior to service and were not aggravated by service.  The Veteran did not file a substantive appeal with regard to that decision, nor was any new and material evidence received within the appeal period, and therefore, that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Veteran has filed several claims to reopen his claim for entitlement to service connection for a left foot disorder since then, and most recently filed a claim to reopen in March 2011.

At the time of the July 1981 decision, the relevant evidence of record included the Veteran's service treatment records and a June 1981 statement in support of his claim.  New evidence added to the record since the July 1981 rating decision consists of VA treatment records documenting new left foot diagnoses, a May 2011 VA podiatry examination and opinion, and the Veteran's March 2015 testimony from his hearing before the Board.

At a May 2011 VA examination, the examiner found the Veteran's "left foot condition was less likely as not (less than 50/50 probability) permanently aggravated by active service."  The examiner noted that the Veteran's enlistment examination showed evidence of calluses and that the Veteran was treated for the same condition in active duty service.  Further, the examiner found that the Veteran's post-military foot conditions, which were primarily bunions, were not documented during active duty service and, therefore, were not related to service and that injuries to the Veteran's left foot after service contributed to his current foot condition.

At his March 2015 hearing before the Board, the Veteran indicated that he was a paratrooper during service and that he believed the constant jumping and being on his feet for normal army duties caused a left foot disorder.  He testified that he injured his left foot during service, that it became sore at the ball of the foot, and that he sought treatment for it during service.  He also stated that his foot continued to bother him after service because it was painful and tender and that he had surgery on it in approximately 1990; he also acknowledged a second surgery on his left foot after service. 

The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of July 1981 final denial of the claim sought to be reopened and has not previously been before VA agency decision makers.  

The Board finds this evidence is also material.  The Veteran's claim was previously denied because the evidence did not show the Veteran's left foot calluses were due to or aggravated by his active duty service.  The newly submitted evidence demonstrates a May 2011 diagnosis of and treatment for hallux valgus (commonly known as bunions) as early as 1989, nine years after separation from service.  The newly submitted evidence also includes the Veteran's lay statements that he has experienced left foot tenderness and pain since active duty service.  Although the May 2011 VA examiner found that the Veteran's "post-military foot conditions, primarily bunions" were not due to his active duty service, the examiner based this reasoning on the fact that there was no documentation of bunions in service.  This opinion is inadequate because absence of a diagnosed disability during service does not preclude entitlement to service connection for a disability diagnosed after service.  See 38 C.F.R. § 3.303(d) (2015) (providing that service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service).  Because that opinion is inadequate, the Board may not rely on it.  The Board finds the recently submitted evidence of new left foot diagnoses and the Veteran's testimony that he has had left foot pain since service raises a reasonably possibility of substantiating the claim on appeal because the new diagnoses may be related to the Veteran's active duty service.  See Shade, 24 Vet. App. at 118.  Accordingly, the claim is reopened, and the Veteran must be afforded a new, adequate VA examination to assess the etiology of any diagnosed foot disorders.

Right Knee Disorder

The Veteran's claim for service connection for a right knee disorder was first denied in a February 1986 rating decision because, although the Veteran's service treatment records reflected he injured his right knee during service, there was no evidence that he had a chronic right knee disability.  The Veteran did not file a substantive appeal with regard to that decision, nor was any new and material evidence received within the appeal period, and therefore, that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In March 2011, the Veteran requested to reopen his claim for entitlement to service connection for a right knee disorder, alleging it was due to a left foot disorder.

At the time of the February 1986 rating decision, the relevant evidence of record included the Veteran's service treatment records; the Veteran was not afforded a VA examination in connection with his claim.

Evidence added to the record since the February 1986 rating decision includes, in pertinent part, VA treatment records demonstrating a current right knee disability and the Veteran's March 2015 testimony before the Board stating he was a paratrooper during service and that he believed his right knee disorder was due to "being airborne," to include "constant jumping" and being on his feet performing army duties.

The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of the February 1986 final denial of the claim sought to be reopened and has not previously been before VA agency decision makers.  The Board finds this evidence is also material.  The Veteran's claim was previously denied because the evidence did not show the Veteran's had a diagnosed right knee disorder, and the newly submitted evidence demonstrates that the Veteran has a currently diagnosed right knee disorder, and the Board finds this newly submitted evidence raises a reasonably possibility of substantiating the claim on appeal and, therefore, the claim is reopened.  See Shade, 24 Vet. App. at 118.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left foot disorder, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder, is reopened, and to this extent only, the appeal is granted.


REMAND

Service Connection for a Left Foot Disorder

The Board has reopened the Veteran's claim for service connection for a left foot disorder and finds that a new VA examination and opinions are required.  The May 2011 VA examination is inadequate for a number of reasons.  As previously discussed, the May 2011 VA examiner's opinion finding that the Veteran's "post-military foot conditions, primarily bunions" were not related to service because they were not shown in service is inadequate.  See 38 C.F.R. § 3.303(d).  Although the Veteran's claim was reopened based partly on newly diagnosed foot disorders, the Board notes that the medical opinion with regard to service connection for left foot calluses based on aggravation of a preexisting disorder is also inadequate.  The examiner concluded that there was insufficient evidence that the Veteran's calluses were aggravated beyond the natural course of the disease during the military, however, the examiner failed to provide a rationale for this conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  As such, a VA examination and opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Service Connection for a Right Knee Disorder

Given that the Veteran was a paratrooper during service, sought treatment for his right knee during service, and now has a diagnosed right knee disorder, the Board finds that the Veteran must be provided with a VA knee examination and that a remand is required.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  On examination, the VA examiner must provide an opinion regarding direct causation and, if the VA examination of the left foot reveals a left foot disorder was caused by the Veteran's active duty service, an opinion regarding whether the Veteran's left foot disorder caused or aggravated a right knee disorder is also required.

Service Connection for Psychiatric Disorder

A claim for entitlement to service connection for depression was denied in June 2011 and a claim for service connection for posttraumatic stress disorder (PTSD) was denied in August 2013.  Both issues have been certified to and are currently before the Board.  Claims for service connection for psychiatric disorders, to include PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has broadened the scope of the Veteran's claims and merged and recharacterized the issues on the title page of this decision.

At his March 2015 hearing before the Board, the Veteran testified about an incident which he believes caused PTSD.  On remand, the RO must attempt to obtain additional information about this incident and submit it to the Joint Services Records Research Center (JSRRC) to determine if the Veteran's claimed stressor can be verified.  If, and only if, the Veteran's claimed stressor can be verified, he must be afforded a VA PTSD examination.  38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 84.

The Veteran also testified that he became dependent on alcohol and drugs following separation from service and medical records from the 1990s to the present confirm the Veteran's alcohol and drug abuse.  The Veteran has not been afforded a VA examination with regard to his claim for a psychiatric disorder and, given his statements and the medical evidence of record, the Board finds a remand is required to schedule him for a VA mental disorders examination.  38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 84.

Service Connection for a Right Shoulder Disorder

The Veteran claims he injured his right shoulder during service.  Specifically, during his March 2015 hearing before the Board, he indicated that while he was jumping out of a plane during airborne training, he believed the static line caught and twisted him around.  He stated that he began noticing neck and shoulder pain at that time. 

Service connection was granted for a cervical spine disorder in an August 2013 rating decision and current VA treatment records reflect the Veteran has been seeking treatment for pain in his right shoulder due to arthritis.  Given this evidence, the Board finds a VA examination is required to determine whether any diagnosed right shoulder disorder is due to the Veteran's active duty service or due to his now service-connected cervical spine disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 84.

Increased Rating for a Cervical Spine Disorder

The Veteran was last afforded a VA cervical spine examination in December 2012, over three years ago.  The Veteran's testimony at his March 2015 hearing before the Board suggested that his cervical spine disorder has worsened since the December 2012 VA examination.  Accordingly, a new VA examination is required to assess the current severity of his cervical spine disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

Regardless of the Veteran's response, the RO must obtain all outstanding VA treatment records from December 2011 to the present and associate them with the electronic claims file.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must request additional information about his claimed PTSD stressor(s).  Upon receipt of this information, the RO must provide this information to the U.S. Army and Joint Services Records Research Center and request that they attempt to verify the Veteran's claimed stressors.

3.  Following completion of the above, and if, and only if, adequate verification of PTSD stressors is obtained, the Veteran must be provided with a VA PTSD examination to ascertain the nature, severity, and etiology of any diagnosis of PTSD.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered.

The examiner must be provided with the Veteran's electronic claims file for review in conjunction with the examination.  All necessary special studies or tests including psychological testing and evaluation must be accomplished, and all pertinent symptomatology and findings must be reported in detail.

If the examiner finds that a diagnosis of PTSD is deemed appropriate, the examiner must specify:

* Whether each verified stressor found was sufficient to produce PTSD.  The examiner must state upon what specific evidence each determination is based.

* Whether the diagnosed PTSD is due to one or more of the verified in-service stressors.  The examiner must state upon what specific evidence each determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded the appropriate VA mental disorders examination to determine whether any psychiatric disorder, other than PTSD, is related to his military service.  All pertinent symptomatology and findings must be reported in detail and any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any currently or previously diagnosed psychiatric disorder, other than PTSD, is related to the Veteran's active duty service.  The examiner must state upon what specific evidence each determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must be afforded the appropriate VA feet and knee examinations, to be conducted by the same VA examiner, to determine whether any left foot disorders or right knee disorders found are related to his military service.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether the Veteran's preexisting left foot calluses were aggravated beyond the natural progress of the disease due to the Veteran's active duty service.  The examiner must be informed that if the conclusion is that the Veteran's calluses were not aggravated by active duty service, the evidence must be obvious or manifest.  In formulating this opinion, the examiner must state upon what specific evidence each determination is based.

* Whether any currently or previously diagnosed left foot disorder, other than calluses, is due to the Veteran's active duty service.  The examiner must state upon what specific evidence each determination is based.

* Whether any diagnosed right knee disorder from March 2011 to the present is related to the Veteran's active duty service.  The examiner must state upon what specific evidence each determination is based.

If, and only if, the VA examiner determines that any left foot disorder is due to or was permanently aggravated by the Veteran's active duty service, the examiner must also determine:

* Whether any diagnosed right knee disorder from March 2011 to the present is due to or was aggravated by a left foot disorder.  The examiner must state upon what specific evidence each determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The Veteran must be afforded the appropriate VA examination to determine whether any right shoulder disorder found is related to his military service or to a service-connected disorder.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any currently or previously diagnosed right shoulder disorder is related to the Veteran's active duty service.  The examiner must state upon what specific evidence each determination is based.

* Whether any currently or previously diagnosed right shoulder disorder is due to or aggravated by the Veteran's service-connected cervical spine disorder.  The examiner must state upon what specific evidence each determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected cervical spine disorder.  The electronic claims file must be made available to the examiner.  The examiner must conduct full range of motion studies of the service-connected cervical spine disorder.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected cervical spine disorder.

8.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

10.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


